Citation Nr: 1527949	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-16 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a stroke.

2.  Entitlement to service connection for a stroke, to include as due to ionizing radiation exposure.  

3.  Entitlement to service connection for a heart disorder, to include as due to ionizing radiation exposure.   

4.  Entitlement to service connection for prostate cancer, to include as due to ionizing radiation exposure.

5.  Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.  

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU)

REPRESENTATION

Veteran represented by:	Gary J. Gogerty, Attorney


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from April 1955 to October 1955 in the Navy, June 1956 to June 1958 in the Army and from November 1960 to November 1961 in the Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and May 2013 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi and New York, New York, respectively.  Jurisdiction is with the RO in New York, New York.

The Board notes that the Veteran initially claimed service connection for disabilities based upon radiation exposure.  (See February 1999 Veteran report).  In a December 1999 deferred rating decision, the RO in pertinent part, characterized one of the claimed disabilities as high blood pressure due to radiation exposure.  In an August 2001 letter, the Veteran's treating physician (Dr. C) described the disability as a cardiovascular accident.  Accordingly, the RO recharacterized the claim as a cardiovascular accident, claimed as hypertension in its July 2002, April 2006, and March 2007 adjudications.  

In his current claim, the Veteran identified his disabilities as prostate cancer, stroke and a heart disorder.  (See April 2009 report).  In a September 2009 notice letter, the RO informed the Veteran that it considered his current claim for a stroke to be the same claim as the previously denied cardiovascular accident (claimed as high blood pressure).  The RO reported that the currently claimed stroke was subject to the March 2007 RO decision denying service connection for a cardiovascular accident (claimed as high blood pressure).  

The June 2010 RO decision denied service connection for prostate cancer and stroke.  However, it construed the claimed heart disorder as a petition to reopen a previously denied claim for cardiovascular accident (claimed as high blood pressure) for which it denied.  

Notwithstanding the RO's characterizations, the Board must review the appeal on a de novo basis and consider whether any claims are subject to prior final VA decisions.  See 38 U.S.C.A. §§ 5108 and 7104(b); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also Ashford v. Brown, 10 Vet. App. 120 (1997).  In this instance, review of Dr. C's August 2001 letter indicates that the diagnosis for the previously adjudicated cardiovascular accident claim was left lacunar infarct.  This disability pertains to the brain, rather than the heart.  See Dorland's Illustrated Medical Dictionary 1926 (32nd ed. 2012) (p. 934 defining infarct, lacunar).  The newly received evidence does not suggest a distinct diagnosis for stroke, separate from the previously considered lacunar infarct.  Bogg v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 (2009).  Consequently, the currently claimed stroke disability is subject to the March 2007 RO decision and is properly characterized as a petition to reopen for new and material evidence.  38 C.F.R. § 3.156.  The claimed heart disorder is not subject to any prior final VA decisions and is properly characterized as a service connection claim.  

The May 2013 RO decision granted service connection for PTSD and assigned a 70 percent initial rating.  As a total schedular rating is available for PTSD, the issue remains on appeal.  The Board has also added the issue of TDIU to that appeal as part of the higher initial rating claim.  The Board finds that the representative's assertions of total occupational impairment are tantamount to an assertion of the TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In the April 2014 notice of disagreement for a higher initial rating for PTSD, the Veteran referenced the issues of service connection for headaches, skin condition, and a back disability.  These issues have not been considered by the agency of original jurisdiction (AOJ) and they are REFERRED to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a stroke and heart disorder, entitlement to a higher initial rating for PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed March 2007 decision, the RO denied the Veteran's claim for service connection for cardiovascular accident (claimed as high blood pressure); the Veteran did not appeal this determination, and new and material evidence was not received within a year of its issuance.

2.  The evidence received since the March 2007 rating decision relates to unestablished facts necessary to substantiate the stroke claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran participated in atmospheric nuclear testing during Operation PLUMBBOB; estimates of radiation exposure from appropriate sources have been obtained.

4.   The Veteran was diagnosed with prostate cancer in 2008.

5.  The medical evidence weighs against a nexus between in-service radiation exposure or any other event, injury or disease incurred during service and prostate cancer.


CONCLUSIONS OF LAW

1.  The March 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the previously-denied claim for service connection for a stroke.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for prostate cancer are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  

As the petition to reopen is fully favorable to the Veteran, discussion of VA's duties to provide notification and assistance is not necessary for this issue.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156; See also Tatum v. Shinseki, 24 Vet. App. 139 (2010); VAOPGCPREC 71-91 (November 7, 1991).  

The VCAA requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Here, the Veteran received adequate notification in September 2009 and September 2011 letters regarding all elements of service connection.  The duty to notify is therefore satisfied.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The evidence includes a portion of the Veteran's service treatment records (STRs), VA outpatient treatment records, private medical records, and various statements from the Veteran.  In June 2010, the RO created Formal Finding of Unavailability for the STRs for the period of service from 1956 to 1958 due to them being affected by a fire.  In a March 2010 letter, the RO notified the Veteran about the potentially missing STRs and requested that he submit any STRs in his possession or any information in an attempt to reconstruct the STRs.  

When STRs are incomplete, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

For the prostate cancer claim, the RO conducted development in compliance with 38 C.F.R. § 3.311.  The record confirms that the Veteran was exposed to radiation during 1957 atmospheric nuclear weapons testings in Nevada during Operation PLUMBBOB.  (April 2002, November 2009, and January 2010 Defense Threat Reduction Agency (DTRA) letters); 38 C.F.R. § 3.311(a)(2) (i).  He does not allege any additional radiation exposure.  December 2006 and January 2010 dose estimates were obtained and a nexus determination was made based upon DTRA expedited prostate cancer claims processing.  The process was carefully detailed in a December 2006 letter by the VA Chief Public Health and Environmental Hazards Officer and a January 2010 DTRA letter.  The Board considers these actions to substantially comply with its duties to estimate dose exposure and obtain appropriate medical opinions under 38 C.F.R. § 3.311.    

The Veteran was not afforded a VA prostate examination.  He does not assert any other in-service event, injury or disease, aside from 1957 atmospheric nuclear weapons testing radiation exposure, to which post-service prostate cancer could possibly related to it.  He does not assert a continuity of symptomatology.  In this particular case, the "low" threshold for purposes of triggering VA's duty to provide an examination is not met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the Board finds that the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied for the issues adjudicated below.  

Petition to reopen 

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The claim for a stroke (also characterized as cardiovascular accident, claimed as high blood pressure) was last finally denied in a March 2007 rating decision due to absence of a nexus.  New and material evidence was not received within the appeal period.  The March 2007 RO denial is therefore final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

At the time of the decision, service treatment records (STRs), VA treatment records, private medical records and a February 2007 Radiation Risk Activity Information Sheet were of record.  Notably, an August 2001 letter from Dr. C indicated that the Veteran had left lacunar infarct (also referred to as a cardiovascular accident) and that it "may be" related to his history of radiation exposure.  A June 2004 magnetic resonance imaging (MRI) brain study confirmed that the Veteran has several lacunar infarcts that were believed to be chronic.  A December 2004 MR-angiogram of the brain was negative.  The RO denied the claim because the claimed disability was not found to be associated with radiation exposure.  

Since then, updated medical records and lay statements have been received.  In April 2008, the Veteran asserted that his stroke was attributable to radiation exposure.  August 2009 private medical records list an unspecified stroke as a possible diagnosis in light of the Veteran's complaints about dizziness.  When viewed with the additional evidence, specifically Dr. C's August 2001 report and June 2004 MRI report, the evidence triggers VA's duty to assist and thereby raises a reasonable possibility of substantiating the claim.  The evidence is, therefore, new and material, and the claim of service connection for a stroke is reopened. 

Service connection for prostate cancer, to include as due to radiation exposure 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including malignant tumors, may be presumed to have been incurred in or aggravated by active military service if manifested to a compensable degree within a year of separation from qualifying service.  38 C.F.R. §§ 3.307, 3.309(a).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although a claimant is competent in certain situations to identify a simple condition such as a fall leading to a broken leg, a lay person is generally not competent to provide evidence as to more complex medical questions, such as the etiology of cancer.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).
In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The available STRs do not show any complaints or treatment for a prostate disorder.  A Report of Medical History from November 1960 reflects that the Veteran did not have any symptoms typically associated with prostate disorders.  Contemporaneous clinical examination was also negative.  The August 1961 physical examination for separation showed that the Veteran's genitourinary system was clinically evaluated and deemed to be normal.   

In February 1999, the Veteran reported that he had a history of radiation exposure in 1957 at Camp Desert Rock, Nevada.  

In July 2001, the Veteran reported that he witnessed an atomic bomb detonation in April 1957 at Camp Desert Rock, Nevada.  At the time, he was assigned to the 4th Quartermaster Company, 4th Infantry Division based in Fort Lewis, Washington.  He indicated that he was monitored for radiation exposure.  

In April 2002, the DTRA reported that their records confirmed the Veteran's participation in U.S. atmospheric nuclear testing.  

The April 2002 Nuclear Test Personnel Review (NTPR) report shows that the Veteran was exposed to a 0.074 gamma radiation dose from operation "PLUMBBOB."  It reported that the rounded value of the dose was 0.1 REM Gamma and Neutron with an upper bound uncertainty range of 0.2 REM Gamma and Neutron.  

On December 19, 2006, the Veterans Benefit Administration (VBA) issued screening instructions for prostate cancer claims applicable only to prostate cancer cases expedited by DTRA.  Based upon DTRA reports, it assessed a 17.5 REM dose for Nevada Test Site cases with an adjusted total prostate dose of 19 REM.  It reported that all Nevada Test Site cases are less than the applicable screening doses, and it is unlikely that prostate cancer for these groups of Veterans can be attributed to in-service ionizing radiation exposure.  

On December 21, 2006, the Chief Public Health and Environmental Hazards Officer issued a letter pertaining to the use of screening dose tables for review of skin and prostate cancer compensation claims from Atomic Veterans.  He reported that DTRA has released doses for several hundred back-logged prostate cancer claims using "expedited" methodology that generally will report "generic" worse-case doses.  He reported that his office was unable to provide timely medical opinions due to an increase in requests.  Consequently, he recommended using screen doses to evaluate claims rather than sending the claim to his office for medical opinions.  He reported that the screening doses were developed by DTRA based on the National Institute for Occupational Safety and Health (NIOSH) version of the Interactive Radioepidemiological Program (IREP) computer software.  His office had reviewed and confirmed the screening doses.  

In February 2007, the Veteran submitted an October 1982 New York Times article about a class action lawsuit pertaining to individuals developing cancer allegedly from the Nevada atomic weapons test site.  

In February 2007, the Veteran also submitted an internet article by the Department of Energy, Advisory Committee on Human Radiation Experiments (ACHRE).  It pertained to psychological and physical studies of troops following atomic bomb detonations.  It specifically cited an April 1957 study at Camp Desert Rock, Nevada.  The report raised concerns that the service members' participation was coerced, as well as concerns about the long-term effects of radiation exposure.       

The Veteran completed VA Form Radiation Risk Activity Information Sheet (RRAIS) in February 2007.  He reported the location of his radiation exposure as being at Camp Desert Rock and Las Vegas in April, May and August 1957.  He reported witnessing two tests.  He could not remember if he used a film badge.  He described himself as being in the center of three roads from ground zero.  For one explosion, he was in the open.  For the other, he was in a trench.  He did not remember whether he moved toward ground zero or how long he remained in the explosion area.  For unusual events, he recalled severe dust and change of wind with a cloud overhead.  He reported that he had minimal tobacco use since then.  He further detailed that he was informed in 1977 about the exposure.  He then indicated he wore a badge to document it.  He stated that he had difficulty obtaining the records from so many years ago.   

November 2007 VA treatment records reflect that the Veteran had an elevated prostate-specific antigen (PSA) level.  

In July 2008, the Veteran reported that he had radiation exposure in May 1957 at Camp Desert Rock, Nevada.  He recalled receiving a film badge and special glasses.  He was standing in the open when a nuclear bomb was detonated.  He recalled seeing a big flash and jumping into a trench.  Then a mushroom cloud appeared followed by a big wind a lot of dust.  He witnessed a second detonation in July 1957 under similar circumstances.  He recalled one of the tests was named "Smokey."  

The Veteran submitted another VA Form RRAIS with similar details about his radiation exposure.  Notably, he reported being one mile away from ground zero.  

In July 2008, a Defense Nuclear Agency PLUMBBOB Fact Sheet from September 1981 was obtained.  It confirmed that a series of nuclear detonations took place at Camp Desert Rock, Nevada from April to October 1957 and detailed their history.  

July 2008 private medical records show that the Veteran had a genitourinary consultation for elevated PSA and nocturia.  Subsequent testing confirmed prostate cancer and he had his initial oncological consultation in September 2008.  He started radiation therapy the following month and by January 2009 it was believed he had a good response to treatment.  

In November 2009, the NTRP again indicated that their database was able to confirm April 1957 radiation exposure for the Veteran in Nevada.  (See April 2002 NTRP letter).  
A January 28, 2010 DTRA letter stated that the Veteran was a confirmed participant in Operation PLUMBBOB at the Nevada Test Site in 1957.  It noted that a screening process for prostate cancer cases had been established.  It reported:

The expedited process established conservative theoretical maximum doses utilizing actual radiation level measurements and technical calculations from atmospheric nuclear test detonations, previously established prostate doses, bounding assumptions about exposure scenarios, and radiation science fundamentals.  These maximum doses are much higher than doses that were estimated in previous radiation dose assessments, thus providing maximum benefit of the doubt to the veteran and ensuring that the reported doses are not less than actual doses.  The reported doses are based on worst-case parameters and assumptions, not all of which the veteran may have encountered.  These parameters and assumptions are intended to adequately encompass any activities performed by the veteran.  The veteran's input including comments with his returned scenario has been carefully reviewed to ensure that no activities in his actual exposure scenario would result in a higher dose than that generated via the expedited process.   

For the case at hand, the January 2010 DTRA letter determined that his external gamma dose was 16 REM and external neutron dose was 0.5 REM.  Internal committed dose to the prostate (alpha) was 0 and internal dose committed to the prostate was (beta + gamma) was 1 REM.  

The January 2010 DTRA letter also enclosed a notification sent to the Veteran about the details of Operation PLUMBBOB involving several nuclear detonations from May to September 1957.  These reports were the basis for the estimated dose exposure.  The Veteran indicated agreement with the Operation PLUMBBOB descriptions and that he did not have any additional evidence he wanted to provide.  

In June 2013, the Veteran through his representative asserted that VA erred in finding that a prostate disorder was not manifest in service since the STRs were incomplete.  He asserted that the confirmed radiation exposure is sufficient to warrant a grant of benefits.  

In this case, an in-service event in the form of radiation exposure and current disability are established.  The remaining issue is a nexus.  The Veteran is competent to report on readily observable matters such as the events he described surrounding the atmospheric nuclear weapons detonation or common prostate symptoms.  Jandreau, supra.  However, he is not shown to have advance training in medicine or expertise about the harmful effects of radiation exposure.  The nexus issues in this matter are complex and require specialized expertise in medicine that the Veteran simply does not possess.  Accordingly, the Board does not find the Veteran competent to report on a nexus to in-service ionizing radiation exposure and any such reports from him have no probative value.  Id. 

In this matter, competent medical evidence is required to establish a nexus.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  The December 2006 VA Chief Public Health and Environmental Hazards Officer and VBA reports indicate that it was less likely that the Veteran's prostate cancer was due to radiation exposure incurred during his participation in Operation PLUMBBOB.  In December 2006, the VA Chief Public Health and Environmental Hazards Officer reported that VBA screening instructions were based on worse case scenarios.  In January 2010, the DTRA reiterated the December 2006 report and issued a radiation dose estimate specifically for the Veteran that was the same as the December 2006 general dose estimates used to make the 2006 nexus determination.  

The Board finds these reports to be highly persuasive evidence weighing against a nexus to the confirmed in-service radiation exposure.  See Owens v. Brown, 7 Vet. App. 429 (1995) (Board's responsibility to evaluate the probative value of evidence); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  The Veteran does not allege he had any additional instance of radiation exposure outside of his 1957 participation in Operation PLUMBBOB at the Nevada Test Site.  The additional medical evidence suggests that the Veteran developed prostate cancer symptoms many years after service and does not indicate that any treating clinician believed it was attributable to in-service radiation exposure or otherwise related to active service.  The Board finds the 2006 opinion to be of greater probative value than the articles and other evidence submitted by the Veteran, which do not address the facts of his specific case.

The Veteran does not identify any additional in-service event, injury or disease possibly related to post-service prostate cancer, and contrary to the assertions of the Veteran's representative, VA is not required to presume any such event, injury or disease based on missing STRs.  See Cromer, supra.  He does not assert, and the evidence does not otherwise reflect, a continuity of symptomatology or manifestation within the first post-service year.  Consequently, service connection on a direct basis or as a chronic disease is not for further consideration.  38 C.F.R. §§ 3.303, 3.303(b), 3.307, 3.309.  

For these reasons, the preponderance of the evidence weighs against the claim.  The benefit-of-the-doubt doctrine, even under heightened consideration, is consequently not helpful to the Veteran.  O'Hare, supra.  The claim of service connection for prostate cancer must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

ORDER

The petition to reopen the previously denied service connection claim for a stroke, also claimed as cardiovascular accident and high blood pressure, is granted.

Service connection for a prostate cancer, to include as due to ionizing radiation exposure, is denied.  



REMAND

The Veteran submitted an August 2001 letter from his private physician (Dr. C).  Dr. C confirmed that the Veteran had a left lacunar infarct diagnosis and indicated that it may be related to radiation exposure.  Dr. C also authored a November 2006 letter suggesting that the Veteran's cardiomyopathy was related to service.  Consequently, VA examinations are needed for the stroke and heart disease claims.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, private medical records from Dr. C. are of record through approximately 2008.  However, May 2013 VA primary care records show that the Veteran continues to receive care from Dr. C.  In order to ensure that all of these private medical records are available, another request for private medical records from Dr. C is needed.  Updated VA treatment records should be secured on remand.

Regarding the claim for an increased rating for PTSD, effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association, Fourth Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board in January 2015 (i.e., after August 4, 2014), the DSM-5 is applicable to this case.  As such, the Board finds that a new VA examination (in accordance with the DSM-5) is warranted to assist in determining the current level of severity of the Veteran's PTSD disability.

Finally, additional notice and development is needed for the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to a TDIU, and request that he supply the requisite information.

2.  With any necessary authorizations from the Veteran, obtain all records from Q.A.C., M.D. (See August 2001, November 2006 Dr. C. letters; May 2013 VA treatment records).  Inform the Veteran that he may also directly submit any medical records in his possession.  

3.  Obtain all VA outpatient records dated since March 2008.  In this regard, a notation that records were "electronically reviewed" will not suffice; instead, they must be associated with the electronic claims folder.

4.  Then schedule the Veteran for a VA stroke examination with a suitably qualified clinician.  The electronic claims folder must be made available and reviewed by the examiner.  A complete clinical interview, evaluation, and any indicated testing must be completed.

The examiner must identify any current stroke residuals from the previously reported left lacunar infarcts.  

For any stroke residuals identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability is related to service, to include conceded radiation exposure from witnessing atmospheric nuclear testing in Operation PLUMBBOB.  The examiner is directed to review the August 2001 letter from Dr. C suggesting radiation exposure as a possible etiology.  

The Veteran is competent to report any readily observable symptoms, such as headaches or paralysis, and information given to him by treating clinicians.  

The examiner must provide a complete rationale with consideration to the Veteran's reports.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so (i.e. contemporaneous clinical findings that are inconsistent with the Veteran's reports of previous injury) and must explain such a determination.  The examiner cannot solely rely on an absence of contemporaneous medical treatment to reject the Veteran's reports, but may consider inherent plausibility and inconsistency with current clinical observations. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

5.  Then schedule the Veteran for a VA cardiac examination with a qualified clinician.  The electronic claims folder must be made available and reviewed by the examiner.  Any indicated testing must be completed. 

For any heart disorder diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such heart disorder is related to active service, to include conceded radiation exposure from witnessing atmospheric nuclear testing in Operation PLUMBBOB, or was initially manifested to a 10 percent degree within the first post-service year.  

The Veteran is competent to report any readily observable symptoms and information given to him from treating clinicians.  

The examiner must provide a complete rationale with consideration to the Veteran's reports.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so (i.e. contemporaneous clinical findings that are inconsistent with the Veteran's reports of symptoms) and must explain such a determination.  The examiner cannot solely rely on an absence of contemporaneous medical treatment to reject the Veteran's reports, but may consider inherent plausibility and inconsistency with current clinical observations. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

6.  Then schedule the Veteran for a VA PTSD examination in order to assess the current severity of his PTSD disability in accordance with the DSM-5.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  
The examiner should also discuss the degree of occupational impairment attributable to the Veteran's PTSD.  In particular, the examiner should describe what types of employment activities would be limited because of PTSD, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  In this regard, the examiner should take into account the Veteran's own assertions regarding the impact of his PTSD on his ability to work and perform daily living activities.

7.  Then readjudicate claims, including entitlement to a TDIU, and issue a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


